DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Е.И. Маевский (RU2157241).
	Regarding claim 1, Е.И. Маевский (RU2157241) (now referred to as RU215 herein) teaches a thermal method for sterilizing aqueous poloxamer solutions, the method including: dissolving a 
	RU215 does however teach the pressure is performed at 1.1 kg/cm2 which converts to 107.873 kPa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by RU215 such that the pressure is between 82.4 and 107.8 kPA as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I). The claimed range is very large (25.4 kPA) compared to the difference between the prior art and therefore it would be within the skill of an ordinary artisan to change the pressure by .73 kPA to arrive at the claimed invention.
	Regarding claim 4, RU215 further teaches the containers contain 400 ml are subjected to sterilization with steam for 12 minutes (Claim 3, Example 1, 2)
	Regarding claim 5, RU215 further teaches the containers are vials and/or ampoules (Abstract sets forth sealed bottles are used reading on this limitation, Example 1 further sets forth rubber stoppers and/or corks are used).
	Regarding claim 7, RU215 further teaches the ampoules are sealed off (example 1).
	Regarding claim 8, RU215 further teaches the poloxamer is at a concentration of 10 % wt (Example 1).

	Regarding claim 10, RU215 further teaches sodium chloride is added to the solution (Example 1).

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Е.И. Маевский (RU2157241).
Regarding claim 3, RU215 appears to be silent with regards to the containers having 2-100 ml of solution and being sterilized for 8-10 minutes.
Lebel teaches a poloxamer solution that is prepared at a volume of 2 ml. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of RU215 such that the container contains 2 ml of solution. One would have been motivated to do so to use a conventional volume for solution preparation.
Further regarding the limitation that the solution is sterilized for 8-10 minutes: RU215 teaches the sterilization takes place for 12 minutes (Claim 3), and therefore t would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by RU215 such that the sterilization takes place for 10 minutes to arrive at the claimed invention as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I).
Regarding claim 6, RU215 further teaches the vials are sealed with sterile stoppers (example 1) but appears to be silent with regards to aluminum caps that are rolled on.
.

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, alone or in combination fails to teach or fairly suggest all the limitations of the claimed invention. The prior art considered to be the closest prior art is RU215.
RU215 teaches the containers containing poloxamer are cooled to room temperature, but is silent with regards towards a time that the containers are cooled. Therefore claim 2 is allowed.
RU215 is further silent with regards towards a potassium chloride addition to the poloxamer solution. Therefore claim 11 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759